Citation Nr: 0919483	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  00-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.  

This case was previously before the Board in March 2007, at 
which time it was remanded for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in July 
2003.  


FINDING OF FACT

In December 2008, prior to the promulgation of a decision in 
the appeal, the RO granted service connection for depression.  


CONCLUSION OF LAW


The criteria for withdrawal of a Substantive Appeal have been 
met on the issue of entitlement to service connection for a 
chronic acquired psychiatric disorder, to include PTSD.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, the Board previously remanded 
the issue of service connection for a chronic acquired 
psychiatric disorder, to include PTSD.  In a December 2008 
rating decision, the RO granted service connection for 
depression.  While other psychiatric diagnoses have been 
reported in the past, this diagnosis represents the Veteran's 
current psychiatric impairment.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and the issue of service connection for a chronic 
acquired psychiatric disorder, to include PTSD, is dismissed.


ORDER

The issue of service connection for a chronic acquired 
psychiatric disorder, to include PTSD, is dismissed.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


